COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00237-CR


DOUGLAS DWAYNE SHIRLEY                                                APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Pursuant to a plea bargain, Appellant Douglas Dwayne Shirley signed a

judicial confession and pled guilty to theft of property under $1,500 and two prior

convictions, a state jail felony,2 and the trial court convicted him of that offense




      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. Penal Code Ann. § 31.03(a)–(b), (e)(4)(D) (West Supp. 2011).
and sentenced him to six months’ confinement.3 Appellant filed a timely notice of

appeal.

      The trial court’s certification states that this is a plea-bargained case and

that Appellant has no right of appeal. Accordingly, we informed Appellant by

letter on May 29, 2012, that this case was subject to dismissal unless he or any

party showed grounds for continuing the appeal on or before Friday, June 8,

2012.4 We have received no response.

      We therefore dismiss this appeal.5



                                                   PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 28, 2012




      3
       See id. § 12.35(a)–(b) (providing range of confinement for state jail felony
is 180 days to two years’).
      4
       See Tex. R. App. P. 25.2(a)(2), 25.2(d).
      5
       See Tex. R. App. P. 25.2(d), 43.2(f).


                                        2